internal_revenue_service number release date index number ----------------------------------- ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc ita b02 plr-129802-14 date date ty ------ legend taxpayers preparer cpa year year year date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dear taxpayers ------------------------------------------------------- ---------------------------------------------- ---------------------- ------------------------------------------- ------ ------ ------ -------------------------- -------------------------- -------------------------- --------------------- ----------------------- ------------ ---------------- ------- ------------- this is in response to your letter dated date requesting an extension of time to make an election under sec_163 of the internal_revenue_code to include net_capital_gain income and qualified_dividend_income in investment_income effective for the taxable_year ended date the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts plr-129802-14 taxpayers file joint returns on form_1040 u s individual_income_tax_return on a calendar_year basis using the cash_method_of_accounting taxpayers incurred investment_interest expense of dollar_figurea in year and had an investment_interest expense carryover from year of dollar_figureb taxpayers earned dollar_figurec of net_investment_income in year taxpayers also earned dollar_figured of net_capital_gain and qualified_dividend_income in year taxpayer engaged and relied on preparer to prepare their year and year form 1040s taxpayers provided preparer with all relevant information including their year form_1040 and year investment_interest expense carryover preparer delivered taxpayers’ year form_1040 for signature and filing on date just three days before the due_date of the return taxpayers executed and timely filed the return on date however on date taxpayers questioned their preparer why their deduction for investment_interest was so low taxpayer also asked their cpa to review their year return for accuracy on date taxpayers’ cpa determined that preparer had not made an election under sec_163 to include net_capital_gain income and qualified_dividend_income in investment_income taxpayers were not aware of such an election and notified preparer of their cpa’s finding preparer informed taxpayers that they inadvertently omitted taxpayers’ year investment_interest expense carryover from taxpayers’ year form_1040 and again from taxpayers’ year form_1040 and consequently failed to consider whether taxpayers should have made the election to include net_capital_gain income and qualified_dividend_income in investment_income under sec_163 effective for year preparer admitted that they failed to inform taxpayers of the available election upon discovering their oversight preparer advised taxpayers to file this request for an extension of time to make the election law and analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over plr-129802-14 ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause the term investment_income shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election for net capital_gains and qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 except as provided in sec_301_9100-3 i through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requested relief under this section before the failure to make the regulatory election was discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-129802-14 paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section taxpayers’ election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayers establish that they acted reasonably and in good_faith the affidavits presented show that taxpayers reasonably relied on qualified_tax professionals for the filing of taxpayers’ return however the tax professionals failed to make or advise taxpayers to make the election the affidavits presented show that taxpayers were unaware of the necessity for the election and upon discovery of the error by preparer promptly requested relief the information and representations presented establish that taxpayers are not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayers were not informed in all material respects of the required election and its related tax consequences furthermore taxpayers are not using hindsight in requesting relief and no facts have changed since the time of the original filing deadline finally granting an extension will not prejudice the interests of the government it is represented that taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the plr-129802-14 appropriate amount at this time than taxpayers would have had if the election were made in the appropriate amount by the original deadline for making the election taxpayers have represented that the granting of an extension will only affect the timing of when they will incur the tax_liability moreover the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of limitations on assessment conclusion accordingly taxpayers are granted an extension of time of days from the date of this letter to make an election under sec_163 to include net_capital_gain income and qualified_dividend_income in investment_income effective for the taxable_year ended date the election should be made by filing a form_4952 and by including a copy of this ruling with an amended_return for the year taxable_year alternatively a taxpayer filing returns electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas d moffitt thomas d moffitt chief branch associate chief_counsel income_tax accounting cc
